       Case 1:21-cv-00039-AW-GRJ Document 1 Filed 03/08/21 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA

DAVID POSCHMANN,

              Plaintiff,
v.
                                                              CASE NO.

MAISON LODGING, LLC,

          Defendant.
_________________________________/

                                     COMPLAINT

      Plaintiff, David Poschmann, by and through his undersigned counsel, hereby

sues the Defendant, MAISON LODGING, LLC, for injunctive relief pursuant to

the Americans With Disabilities Act, 42 U.S.C. §12181, et seq. (the "ADA") and in

support thereof states as follows:

                                   JURISDICTION

           1. This court has subject-matter jurisdiction since this action arises

pursuant to 28 U.S.C. § 1331 and §1343 and Plaintiff’s claims arise under 42

U.S.C. §12181 et seq. based upon Defendant's violations of Title III of the ADA.

                                         VENUE

      2.    Venue lies in this judicial district pursuant to 28 U.S.C. § 1391(b) (2)

because Defendant is a resident of this district and the facility, whose online

lodging reservation system is at issue herein, is situated in this district.
       Case 1:21-cv-00039-AW-GRJ Document 1 Filed 03/08/21 Page 2 of 9




                                      PARTIES

       3. Plaintiff, David Poschmann, is an individual who is over eighteen years

of age and sui juris. Plaintiff is disabled as such term is defined by the ADA and is

substantially limited in performing one or more major life activities due to the

amputation of his right leg in 2012. Plaintiff uses a wheelchair to ambulate.

Plaintiff drives his own specially equipped vehicle and has a valid disabled parking

permit from the Florida Department of Highway Safety and Motor Vehicles.

Defendant's online lodging reservation system fails to comply with any of the

requirements of 28 C.F.R. §36.302(e) and therefore Plaintiff's full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations offered thereon are restricted and limited because of Plaintiff’s

disability and will be restricted in the future unless and until Defendant is

compelled to cure the substantive ADA violations contained on its online lodging

reservation system. Plaintiff intends to visit the online lodging reservation system

for Defendant's motel accommodations, tiny homes and container units in the near

future, and within thirty (30) days, to book a motel accommodation, tiny home or

container unit and utilize the goods, services, facilities, privileges, advantages




                                           2
       Case 1:21-cv-00039-AW-GRJ Document 1 Filed 03/08/21 Page 3 of 9




and/or accommodations being offered and/or to test the online lodging reservation

system for compliance with 28 C.F.R. §36.302(e).

         4. Defendant is the owner and operator of the Camptel, located at 11850

SR 24 in Cedar Key, Florida ("the Camptel"). The online lodging reservation

system for the Camptel is found at www.camptelglamping.com.

      CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA

         5. On July 26, 1990, Congress enacted the ADA explaining that the

purpose of the ADA was to provide a clear and comprehensive national mandate

for the elimination of discrimination against individuals with disabilities and to

provide clear, strong, consistent, enforceable standards addressing said

discrimination, invoking the sweep of congressional authority in order to address

the major areas of discrimination faced day-to-day by people with disabilities to

ensure that the Federal government plays a central role in enforcing the standards

set by the ADA. (42 U.S.C. § 12101(b)(1)-(4)).

         6. Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15,

2010, the Department of Justice, Office of the Attorney General, published revised

regulations for Title III of the Americans With Disabilities Act of 1990 in the

Federal Register to implement the requirements of the ADA. Public

accommodations, including places of lodging, were required to conform to these

regulations on or before March 15, 2012.



                                           3
         Case 1:21-cv-00039-AW-GRJ Document 1 Filed 03/08/21 Page 4 of 9




            7. On March 15, 2012, new regulations implementing Title III of the

ADA took effect, imposing significant new obligations on inns, motels, hotels and

other "places of lodging". 28 C.F.R. §36.302(e) states:

       ''(1) Reservations made by places of lodging. A public accommodation that
owns, leases (or leases to), or operates a place of lodging shall, with respect to
reservations made by any means, including by telephone, in-person, or through a
third party -
(i) Modify its policies, practices, or procedures to ensure that individuals with
disabilities can make reservations for accessible guest rooms during the same hours
and in the same manner as individuals who do not need accessible rooms;
(ii) Identify and describe accessible features in the hotels and guest rooms offered
through its reservations service in enough detail to reasonably
permit individuals with disabilities to assess independently whether a given hotel
or guest room meets his or her accessibility needs;1
(iii) Ensure that accessible guest rooms are held for use by individuals with
disabilities until all other guest rooms of that type have been rented and the
accessible room requested is the only remaining room of that type;
(iv) Reserve, upon request, accessible guest rooms or specific types of guest rooms
and ensure that the guest rooms requested are blocked and removed from all
reservations systems; and
(v) Guarantee that the specific accessible guest room reserved through its
reservations service is held for the reserving customer, regardless of whether a
specific room is held in response to reservations made by others."
           8. The Camptel is a place of public accommodation that owns and/or

leases and operates a place of lodging pursuant to the ADA. The Camptel has an

1 The United States Department of Justice, in "28 C.F.R. Appendix A to Part 36, Guidance on Revisions to ADA
Regulation on Nondiscrimination on the Basis of Disability by Public Accommodations and Commercial Facilities",
provides a section-by-section analysis of 28 C.F.R. §36.302(e)(1). In its analysis and guidance, the Department of
Justice's official comments state that "information about the Hotel should include, at a minimum, information about
accessible entrances to the hotel, the path of travel to guest check-in and other essential services, and the accessible
route to the accessible room or rooms. In addition to the room information described above, these hotels should
provide information about important features that do not comply with the 1991 Standards." An agency's
interpretation of its own regulations, such as the Department of Justice's interpretation of 28 C.F.R. §36.302(e)(1),
must be given "substantial deference" and "controlling weight" unless it is "plainly erroneous or inconsistent with
the regulation." Thomas Jefferson Univ. v. Shalala, 512 U.S. 504, 512, 114 S.Ct. 2381, 129 L.Ed.2d 405 (1994).


                                                           4
       Case 1:21-cv-00039-AW-GRJ Document 1 Filed 03/08/21 Page 5 of 9




online lodging reservation system whereby potential patrons may reserve a motel

accommodation, tiny home or container unit. The reservation system is subject to

the requirements of 28 C.F.R.§ 36.302(e) and Defendant is responsible for said

compliance.

        9. Most recently, during February, 2021 Plaintiff attempted to

specifically identify and book a guaranteed reservation for an accessible motel

accommodation, tiny home and container unit at the Camptel through the

Camptel’s online reservation system but was unable to do so due to Defendant's

failure to comply with the requirements set forth in paragraph 7.

        10. Plaintiff is an advocate of the rights of similarly situated disabled

persons and, pursuant to Houston v. Marod Supermarkets, Inc., 733 F.3d 1323

(11th Cir. 2013), is a "tester" for the purpose of asserting his civil rights,

monitoring, ensuring, and determining whether places of public accommodation,

including online reservation systems for places of lodging, are in compliance with

the ADA.

        11. Defendant has discriminated against Plaintiff by denying him access

to and full and equal enjoyment of the goods, services, facilities, privileges,

advantages and accommodations offered through the Camptel’s online lodging

reservation system due to the substantive ADA violations contained thereon.




                                            5
       Case 1:21-cv-00039-AW-GRJ Document 1 Filed 03/08/21 Page 6 of 9




       12. The online lodging reservation system for the Camptel encountered by

Plaintiff when he visited it failed to comply with any of the requirements of 28

C.F.R.§ 36.302(e)(1). When Plaintiff visited the Camptel’s online reservation

system he tried to make a reservation for an accessible motel accommodation, tiny

home and container unit at the Camptel, since he requires an accessible motel

accommodation, tiny home and container unit due to the amputation of his right

leg, but it was not possible to make such a reservation. It was possible to reserve a

motel accommodation, tiny home and container unit that was not accessible. For

this reason Defendant has no policy, practice, or procedure in place to ensure that

individuals with disabilities can make reservations for accessible motel

accommodations, tiny homes and container units during the same hours and in the

same manner as individuals who do not need accessible motel accommodations,

tiny homes and container units. This constitutes a violation of 28 C.F.R.§

36.302(e)(1)(i). When Plaintiff visited the Camptel’s online reservation system he

searched the site for the identification and descriptions of accessible features at the

Camptel and motel accommodations, tiny homes and container units offered

through the reservation service so that he could assess independently whether the

Camptel or a specific motel accommodation, tiny home and container unit met his

accessibility needs in light of his disability but the reservation service contained no

such descriptions at all. This constitutes a violation of 28 C.F.R.§ 36.302(e)(1)(ii).



                                           6
       Case 1:21-cv-00039-AW-GRJ Document 1 Filed 03/08/21 Page 7 of 9




In light of the foregoing, Defendant also necessarily violated 28 C.F.R.

§36.302(e)(1)(iii)-(v) in that since the online reservation service does not describe

any accessible motel accommodation, tiny home and container unit and does not,

in turn, allow the reserving of such accessible motel accommodation, tiny home

and container unit, the Website cannot hold such unavailable accessible motel

accommodation, tiny home and container unit in the reservation system until all

other units have been rented, block such unavailable accessible motel

accommodations, tiny homes and container units from the system once reserved,

and guaranty that such unavailable accessible motel accommodations, tiny homes

and container units will be held for the reserving customer as required by sections

(iii) - (v) respectively.

       13. Plaintiff is without an adequate remedy at law and is suffering

irreparable harm and he reasonably anticipates that he will continue to suffer

irreparable harm unless and until Defendant is required to correct the ADA

violations to the online lodging reservation system for the Camptel and maintain

the online lodging reservation system and accompanying policies in a manner that

is consistent with and compliant with the requirements of 28 C.F.R. §36.302(e).

       14. Plaintiff has retained the undersigned counsel for the filing and

prosecution of this action and is entitled to recover reasonable attorneys’ fees, costs




                                           7
         Case 1:21-cv-00039-AW-GRJ Document 1 Filed 03/08/21 Page 8 of 9




and expenses from Defendant, including litigation expenses and costs pursuant to

42 U.S.C. §12205.

         15. Pursuant to 42 U.S.C. § 12188(a), this Court is provided with authority

to grant injunctive relief to Plaintiff, including an Order compelling Defendant to

implement policies, consistent with the ADA, to accommodate the disabled, by

requiring Defendant to alter and maintain its online lodging reservation system in

accordance with the requirements set forth in paragraph 7 above.2

         WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a

permanent injunction enjoining Defendant from continuing its discriminatory

practices, ordering Defendant to implement policies, consistent with the ADA, to

accommodate the disabled, through requiring Defendant to alter and maintain the

online lodging reservation system for the Camptel in

accordance with the requirements set forth in paragraph 7 above, and awarding

Plaintiff




2 The injunction, to be meaningful and fulfill its intended purpose, should require Defendant to develop, and strictly
enforce, a policy requiring regular monitoring of its online reservations system. As rates and classes of motel
accommodations, tiny homes and container units at the Camptel, and the number and type of motel
accommodations, tiny homes, container units, beds, and amenities offered in the various unit types change from time
to time, the availability of accessible units must be re-dispersed across these various price points, classes, as well as
across units with disparate features (2010 ADA Standard 224.5). In light of the foregoing, in addition to regular
ongoing website maintenance and to reflect physical changes at the Camptel, the online reservations system must
continuously be updated to properly reflect and describe Defendant's compliance with the substantive ADA
Standards regarding accessible motel accommodations, tiny homes and container units in accordance with 28 C.F.R.
36.302(e)(1).


                                                           8
       Case 1:21-cv-00039-AW-GRJ Document 1 Filed 03/08/21 Page 9 of 9




reasonable attorneys’ fees, litigation expenses, including expert fees, and costs.

                                              s/Drew M. Levitt
                                              DREW M. LEVITT
                                              Florida Bar No: 782246
                                              drewmlevitt@gmail.com
                                              LEE D. SARKIN
                                              Florida Bar No. 962848
                                              Lsarkin@aol.com
                                              4700 N.W. Boca Raton Boulevard
                                              Suite 302
                                              Boca Raton, Florida 33431
                                              Telephone (561) 994-6922
                                              Facsimile (561) 994-0837
                                              Attorneys for Plaintiff




                                          9
